Citation Nr: 1810800	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  09-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service in U.S. Army from September 1965 to July 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In December 2010, the Board reopened the issues of service connection for a low back disability, a neuropsychiatric disability, and a prostate disability claimed as due to Agent Orange exposure and remanded the appeals for translation of several documents from Spanish to English and additional VA treatment records.  Pursuant to the Board's remand directives, the documents written in Spanish were translated to English, and additional VA treatment records were obtained.

In August 2014, the Board again remanded the issues of service connection for a back disability, a prostate disability, and a psychiatric disability for additional VA treatment records, notice to the Veteran that he may submit lay statements in support of the appeals as well as provide authorization to obtain private psychiatric records, and for VA examinations with medical opinions, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, additional VA treatment records were obtained, and the Veteran was notified that he may provide lay statements and authorize the release of private treatment records by way of a September 2014 letter.  In September 2014, a letter from a private mental health care provider was received.  In November 2014, VA examinations were performed, and VA medical opinions were obtained.  In March 2015, the remanded issues were readjudicated.  

In December 2015, the Board denied service connection for a prostate disability, to include as due to herbicide exposure and remanded the issues of service connection for a back disability and an acquired psychiatric disability.  The Veteran appealed the portion of the decision denying service connection for a prostate disability to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  The December 2015 Board decision was partially vacated pursuant to a June 2016 Joint Motion for Partial Remand (Joint Motion) on the basis that a new VA medical opinion was needed to address the likelihood of a nexus relationship between BPH and presumed Agent Orange exposure during service so as to warrant an award of service connection on a direct basis.

As noted above, the Board also remanded the issues of service connection for a back disability and an acquired psychiatric disability for additional information from the Veteran regarding private treatment received for the back and psychiatric disability, service personnel records, VA examinations with medical opinions, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, additional VA treatment records and service personnel records were obtained.  In December 2015, the Agency of Original Jurisdiction (AOJ) requested additional information regarding private treatment received for the back and psychiatric disability, and the Veteran responded that the records were unavailable because they had been destroyed.  In February 2016, VA examinations with medical opinions were performed.  In October 2016, the issues were readjudicated.

In August 2016 (i.e., while the issues of service connection for a back disability and psychiatric disability remained in remand status), the Board remanded the issue of service connection for a prostate disability, including as due to Agent Orange exposure, for a supplemental VA medical opinion addressing the theory of direct service connection based on presumed herbicide exposure (i.e., Agent Orange) during service for the claimed BPH with subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, an adequate VA medical opinion was obtained in September 2016, and the appeal was readjudicated in October 2016.  

In May 2017, the Board denied service connection for a prostate disability and a back disability and remanded the issue of service connection for an acquired psychiatric disability for a supplemental VA medical opinion with subsequent readjudication of the appeal because the February 2016 VA examiner did not discuss the significance of the report of nervous trouble and mental health treatment on the July 1967 service report of medical history and the reports of problems with sleeping, anxiety, and nerves dating back as far as September 1999.  In October 2017, the February 2016 VA examiner provided a supplemental VA medical opinion that addressed the significance of mental symptoms at service separation and nerves dating back to 1999, and the appeal was readjudicated.  In consideration of the foregoing, the Board finds that there was substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The psychiatric symptom of nervousness was manifested during active service and had resolved by service separation.

2.  The current psychiatric disability was manifested many years after service separation and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and PTSD, are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the May 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the appeal process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.  

The RO provided VA examinations with medical opinions in November 2014 and February 2016.  A supplemental VA medical opinion was obtained in May 2017.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the claimed psychiatric disability as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  For these reasons, the Board finds that the collective VA examination reports are adequate, and there is no need for further examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran has a current psychiatric disability variously diagnosed as unspecified anxiety disorder with depression, major depressive disorder, severe recurrent anxiety disorder, and intermittent explosive disorder.  Because the evidence shows no history of a psychosis, the Board finds that the psychiatric disability is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A combat veteran is entitled to have his statements as to injuries sustained in a combat setting accepted, under 38 U.S.C. § 1154(b) (2012) and 38 C.F.R. 
 § 3.304(d) (2017).  That law does not by itself, however, establish a basis for the grant of service-connected disability benefits.  The claimant is still required to meet other evidentiary burdens as to service connection, such as whether there is a current disability and whether there is a link between service and the currently claimed disability, both of which require competent evidence.  See Wade v. West, 11 Vet. App. 302 (1998) (holding that evidence of a causal nexus between an in-service event and a current disability is still required even when a veteran is shown to have participated in combat); Collette v. Brown, 82 F.3d 389, 392 (1996).  

In this case, the Veteran served with a primary military occupational specialty of cook, and is in receipt of no decorations or medals that denote combat service, and is not otherwise shown to have had combat service.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service and does not have combat service as contemplated by 38 U.S.C. § 1154(b) and 
38 C.F.R. § 3.304(d); therefore, the presumptions afforded to combat veterans are inapplicable in this case. 

Service Connection Analysis for an Acquired Psychiatric Disability

The Veteran contends that the current psychiatric disability is causally related to service.  He asserts that a nervous condition had its onset during active service and was purportedly related to combat service in Vietnam.  See March 2008 VA Form 21-4138.  He seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that evidence is at least in equipoise on the question of whether the psychiatric symptom of nervousness (i.e., anxiety) was manifested during service.  There was no complaint, report, diagnosis, or treatment for psychiatric problems during active service, and the psychiatric system was clinically evaluated as normal at the July 1967 service separation examination; however, on the July 1967 service separation report of medical history, the Veteran checked "Yes" when asked if he then had or had ever had nervous trouble of any sort.  When elaborating on the Veteran's answer, the service medical examiner noted routine nervousness that was "ok now." In consideration of the Veteran's competent report contemporaneous to service separation that he had experienced nervousness during service, the Board finds that the psychiatric symptom of nervousness was manifested during active service, but was not present at service separation.  

The weight of the lay and medical evidence shows no psychiatric symptoms or psychiatric diagnosis until many years after service separation.  The earliest post-service evidence of mental health symptoms is approximately in 1998, 31 years after service separation.  The earliest evidence of a mental disorder diagnosis is in 2007, approximately 40 years after service separation.  Considered together with the history of non-chronic symptoms during service, the 31-year (or greater) gap between service separation in 1967 and the current mental problems is one factor that weighs against service connection.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

The Board has considered the Veteran's competent lay account of psychiatric symptoms since service separation, with a recent assertion that he had some psychiatric treatment after service during the period from 1976 to 1986; however, the account is inconsistent with, and outweighed by, the lay and medical evidence contemporaneous to service separation showing the psychiatric symptom of routine nervousness during service that had resolved by service separation as evidenced by the normal psychiatric evaluation and the Veteran's own admission that he no longer experienced nervousness at the time of the service separation examination, the post-service lay and medical evidence showing no Axis I mental disorder diagnosis, the Veteran's lay report at the February 1998 VA mental disorder examination of no prior psychiatric treatment or hospitalization, and a mental disorder diagnosis first shown in 2007, approximately 40 years after service separation.  For these reasons, the lay account of psychiatric symptoms since service separation and post-service psychiatric treatment earlier than 2007 is not deemed credible, so is of no probative value.  

The weight of the evidence is against finding that the current psychiatric disability was caused by or otherwise related to service.  After review of the record and interview and examination of the Veteran, the February 2016 VA examiner opined that it was less likely than not that the current psychiatric disability was incurred in or had been caused by service.  In support of the medical opinion, the February 2016 VA examiner explained that longitudinal psychiatric, social, and occupational history did not show mental symptomatology or treatment on an ongoing basis or social or occupational dysfunctioning related to it.  The February 2016 VA examiner noted that the Veteran was able to maintain a family, lived with his wife until 13 years before the 2016 VA examination, and was employed as a teacher until 1999.  The February 2016 VA examiner wrote that there was no evidence of mental symptomatology or treatment from 1967 to 1999 after retiring from former employment.  The February 2016 VA examiner opined that the psychiatric disability was temporally related to retirement and subsequent financial problems, interpersonal difficulties, and a poor support group, citing a September 2013 VA psychiatric note identifying the same as stressors causing depression and anxiety.  See February 2016 and May 2017 VA examination reports.  The February 2016 VA examiner further opined that the Veteran's psychiatric symptoms did not meet the criteria for a diagnosis of PTSD.

As a psychiatrist, the February 2016 VA examiner has medical expertise and training in the area of mental disabilities, had adequate facts and data on which to base the medical opinions, and provided sound rationale for the medical opinions.  For these reasons, the Board finds that the VA medical opinion obtained in connection with the appeal is of significant probative value.  

Regarding the February 2016 VA medical opinion that the diagnostic criteria for a diagnosis of PTSD are not met, the Board notes that it is consistent with the November 2014 VA medical opinion that the diagnostic criteria for PTSD have not been satisfied, as well as the June 2008 letter from a private treating psychiatrist noting diagnoses of major depressive disorder, severe recurrent anxiety disorder, and intermittent explosive disorder - with no diagnosis of PTSD shown.  See also December 2012 and January 2015 VA primary care clinic nursing outpatient notes (noting negative PTSD screening tests).  Also, in April 2010, a treating VA psychologist noted the Veteran's clinical history included PTSD-like symptoms for a long time and depressive symptoms but ultimately opined that the Veteran did not meet the criteria for PTSD at that time and had a clinical presentation more consistent with depressive disorder than PTSD after performing a thorough mental health evaluation.  

Although a treating VA psychiatrist once diagnosed PTSD as reflected in a March 2010 VA treatment record, the psychiatrist's medical opinion that the Veteran has a PTSD diagnosis is of no probative value and is outweighed by the VA medical opinions that the Veteran does not have PTSD because the April 2010 diagnosis of PTSD was based, in part, on the inaccurate factual premise of anxiety symptoms since returning from Vietnam and that the Veteran had combat service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Furthermore, subsequent treating VA psychologists, as well as the November 2014 and February 2016 VA examiners, determined that the current psychiatric symptoms were more consistent with mental diagnoses other than PTSD.  

The Veteran, as a lay person, is competent to report many psychiatric symptoms he has experienced at any given time; however, he is not competent to diagnose a psychiatric disability such as PTSD or render a competent medical opinion on the question of causation because answers to such questions require medical expertise in the area of psychiatric disorders and falls outside the realm of common knowledge of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).  The Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.

As explained above, the weight of the competent evidence shows that the psychiatric symptom of nervousness that was manifested during service was resolved by service separation and the current psychiatric disability was not related to service.  Consequently, the Veteran's lay opinion purporting to attribute the current psychiatric symptoms to service is of no probative value.  

In summary, the weight of the lay and medical evidence of record shows no direct causal or etiological relationship between the current psychiatric disability and 
service.  As the preponderance of the evidence is against the appeal, the Board finds 
that the appeal for service connection for an acquired psychiatric disability, including depressive disorder, anxiety disorder, and PTSD, must be denied.  See 
38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include depressive disorder, anxiety disorder, and PTSD, is denied.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


